Citation Nr: 0605386	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-00 270A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance benefits under Chapter 30 
Title 38, United States Code (the Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The appellant had active military service from December 1998 
to December 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 administrative decision by 
the Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO), which determined that the appellant was 
not eligible for VA educational assistance benefits under 
Chapter 30 Title 38, United States Code.  

In December 2005, the appellant appeared before the 
undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the St. Petersburg, Florida Regional Office 
(RO). The transcript of that hearing has been associated with 
the claims file.  At this hearing, the appellant submitted 
additional evidence in support of his claim accompanied by a 
waiver of RO consideration.  This additional evidence will be 
considered by the Board in adjudication of this appeal. 


FINDING OF FACT

The appellant's only period of service, from December 16, 
1998 to December 5, 2002, resulted in his discharge under 
honorable conditions (general discharge).


CONCLUSION OF LAW

The appellant's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law. 38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 
21.7042(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)]; 38 C.F.R. § 3.159 (2005). As will be explained 
immediately below, the Board finds that given the nature of 
this claim for VA educational benefits, the VCAA is not 
applicable.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
of the VCAA pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).

In the instant case the facts are not in dispute; resolution 
of the appeal is dependent on interpretation of the statutes 
and regulations pertaining to VA education benefits. VA has 
no duty, therefore, to notify the appellant of evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, because there is no reasonable 
possibility than any such evidence exists. See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board further points out that general due process 
considerations have been accorded the appellant in connection 
with this appeal. See 38 C.F.R. § 3.103 (2005). He has been 
allowed the opportunity to present evidence and argument. 
Further, as indicated above, the appellant was afforded a 
personal hearing in connection with his claim.

Basic Eligibility for VA Educational Assistance Benefits

The appellant seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code. The appellant notes that he has 
been deemed ineligible for VA educational assistance benefits 
under the MGIB based upon the fact that he was given a 
general discharge from service instead of the honorable 
discharge that would qualify him for such benefits. He has 
argued that he was already punished in service for the 
offense underlying his other than honorable discharge and 
that denial of his educational benefits constitutes 
additional punishment for the same mistake.  He also 
maintains that the denial of educational benefits is 
unwarranted as he was not made aware in service that the 
nature of his discharge would preclude such benefits.

The appellant's DD Form 214, Report of Separation from Active 
Duty, indicates that he entered active duty on December 16, 
1998 and was separated from service on December 5, 2002, a 
period of 3 years and approximately 7 months.  His DD Form 
214 further shows that he was discharged "under honorable 
conditions, (general)."

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, serve at least three years of continuous active duty 
in the Forces, and must be discharged with an "honorable" 
discharge. 38 U.S.C.A. § 3011(a) (3) (West 2002); 38 C.F.R. § 
21.7042 (a) (4) (2005).  A "less than honorable" character 
of discharge (e.g., "under honorable conditions," 
"general," "bad conduct," or "undesirable") is not 
qualifying for Chapter 30.  See VA Adjudication Procedure 
Manual M22-4, Part V, 1.17(e).

The Board observes that the character of the appellant's 
discharge as less than honorable from his only period of 
active service does not satisfy the basic eligibility 
requirement for Chapter 30 benefits. 38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042 (a). The appellant was not discharged 
with an "honorable" discharge. Based on this service, the 
appellant did not meet the basic eligibility requirements for 
Chapter 30 benefits. 38 C.F.R. § 21.7042 (a).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
appellant's service is described as "honorable", and that 
the appellant was placed on the retired list, transferred to 
the Fleet Reserve or Fleet Marine Corps Reserve, placed on 
the temporary disability retired list, or released in a 
reserve component of the Armed Services. 38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  
Although the appellant's discharge was described as "under 
honorable conditions," the evidence does not show that he 
was placed on the retired list, transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  Accordingly, the appellant 
has not met the alternative to meeting the character of 
discharge requirement.

The Board has carefully considered the contentions advanced 
by the appellant in this case.  The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code are, however, quite 
specific.

The appellant has requested that the Board consider his claim 
sympathetically in light of his desire to advance his 
education and improve his life.  To this end, the Board has 
carefully considered his testimony and the letters written on 
his behalf.  Unfortunately, the Board is not free to deviate 
from the law as passed by Congress.  There is simply no legal 
basis to find the appellant eligible for educational 
assistance benefits under the MGIB, Chapter 30, Title 38, 
United States Code.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


